 1   Michael L. Mallow (SBN 188745)
     mmallow@shb.com
 2   SHOOK, HARDY & BACON L.L.P.
     2049 Century Park East, Suite 3000
 3   Los Angeles, CA 90067
     Telephone: (816) 474-6550
 4   Facsimile: (816) 421-5547
 5   Attorney for Defendants Bay Area News Group-
     East Bay LLC and MediaNews Group Inc.
 6
 7   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 8
     Thomas A. Reyda (State Bar No. 312632)
 9   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
10   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
11   E-Mail: ltfisher@bursor.com
12            treyda@burosr.com

13   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
14   2665 S. Bayshore Dr. Ste. 220
     Miami, FL 33133-5402
15   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
16   E-Mail: scott@bursor.com
17
     Attorney for Plaintiff
18
                                    UNITED STATES DISTRICT COURT
19                                NORTHERN DISTRICT OF CALIFORNIA

20   MARY CARTER, on behalf of herself and all      Case No. 3:19-cv-00216-JST
     others similarly situated,
21                                                  [PROPOSED] ORDER GRANTING
                              Plaintiff,            JOINT STIPULATION TO EXTEND
22                                                  TIME TO FILE JOINT CONFERENCE
     v.                                             MANAGEMENT STATEMENT
23                                                  PURSUANT TO L.R. 6-2
     EAST BAY PUBLISHING LLC, BAY AREA
24   NEWS GROUP EAST BAY, LLC,
     MEDIANEWS GROUP INC. d/b/a DIGITAL
25   FIRST MEDIA, and LOCALIS, LLC,

26                                 Defendants.

27
28   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND TIME TO FILE JOINT CONFERENCE
     MANAGEMENT STATEMENT PURSUANT TO L.R. 6-2
     CASE NO. 3:19-cv-00216-JST
                                         [PROPOSED] ORDER
 1

 2          PURSUANT TO THE PARTIES STIPULATION, IT IS SO ORDERED that the parties

 3   have an additional fourteen (14) days to file their Joint Case Management Conference Statement

 4   and that the Case Management Conference be rescheduled to May 29, 2019.

 5
            SO ORDERED.
 6
     Dated:________________________
                  May 7, 2019                   ____________________________________
 7                                                    HON. JON S. TIGAR
                                                      United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND TIME TO FILE JOINT              1
28
     CONFERENCE MANAGEMENT STATEMENT PURSUANT TO L.R. 6-2
     CASE NO. 3:19-cv-00216-JST
